229 F.2d 738
Charles Kenneth HONAKER et al., Appellants,v.Walter E. MALONE et al., Appellees.
No. 12404.
United States Court of Appeals Sixth Circuit.
November 7, 1955.

Appeal from the United States District Court for the Southern District of Ohio, Cincinnati; Lester Cecil, Judge.
Horace S. Meldahl, Charleston, W. Va., Victor F. Schmidt, Columbus, Ohio, for appellants.
Nicholas Bauer, Thomas C. Spraul, Cincinnati, Ohio, Laurence M. Kimble, Portsmouth, Ohio, for appellees.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on appeal from the judgment of the district court in an action brought by appellants for adjudication of rights under lease contracts and in the alternative for damages for losses alleged to have accrued from delay of appellees in furnishing a good and marketable title to appellants;


2
And this court, having duly considered the oral arguments and briefs of the parties and the record in the case, is of opinion that the judgment of the district court should be affirmed for the reasons given in the oral opinion of Judge Cecil, constituting ten pages of the appendix record, and upon the basis of his findings of fact and conclusions of law in conformity therewith.


3
Accordingly, the judgment is affirmed.